SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May Commission File Number 001-31395 Sonde Resources Corp. (Translation of registrant’s name into English) Suite 3200, 500 - 4th Avenue SW, Calgary, Alberta, Canada T2P 2V6 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Note:Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. DOCUMENTS INCLUDED AS PART OF THIS REPORT Document Description 1. News Release, dated May 15, 2012. This Report on Form 6-K is incorporated by reference into the Registration Statement on Form S-8 of the Registrant, which was filed with the Securities and Exchange Commission on August 12, 2011 (File No. 333-176261). Document 1 For Immediate Release May 15, 2012 SONDE RESOURCES CORP.ANNOUNCES FIRST QUARTER 2012 FINANCIAL AND OPERATING RESULTS CALGARY, ALBERTA(Marketwire – May 15, 2012) - Sonde Resources Corp. ("Sonde" or the "Corporation") (TSX: SOQ) (NYSE MKT LLC: SOQ) announces the release of its financial and operating results and management's discussion and analysis and financial statements for the first quarter ended March 31, 2012. These reports can be viewed on the System for Electronic Document Analysis and Retrieval (SEDAR) at www.sedar.com.Shareholders have the ability to receive a hard copy of Sonde's complete first quarter financial statements free of charge upon request. Michichi, Montney and Duvernay Positions Sonde plans to drill and frac five short radius horizontal oil wells in Michichi (Drumheller area). The first of these wells has started drilling.The Company will also commence an exploration effort for Montney oil with an inaugural horizontal well (Ante Creek North area) later in the year.Sonde has 40,248 gross (40,248 net) of Montney rights at Waskahigan and Ante Creek North Areas. Sonde also has 41,272 gross (41,272 net) acres of Duvernay rights at Waskahigan and Ante Creek North.In many instances, the acreage numbers shown for Montney and Duvernay overlap and include rights for both.Sonde has been engaged in joint venture discussions with several industry and financial partners to provide financial leverage and risk-mitigation to Sonde in the early phases of these plays. In February, the Company sold 26,240 gross acres (24,383 net) in its Kaybob Duvernay gas/condensate play in Alberta for aggregate proceeds of $75 million resulting in a net gain of $73 million. North Africa – Joint Oil Block In January 2012, the Company completed the acquisition of 512 square kilometres of 3D seismic in accordance with the requirements of the Joint Oil Block Exploration and Production Sharing Agreement (“EPSA”) and submitted the data for processing, with delivery of the final processed data expected late in the second quarter. On January 12, 2012, the Company received notice from Joint Oil extending the first phase of the exploration period one year, until December 23, 2013 to complete, the three exploratory well work commitment under the EPSA. The Company has contracted the AGR Group to provide drilling project management services and initiated the process to secure a drilling rig for this program. The Company has filed a Plan of Development with Joint Oil for the development of the Zarat field and it is actively engaged in discussions to unitize the field with an adjacent license holder. On January 30, 2012, the Company engaged an advisor to identify and evaluate alternatives to finance the Company’s remaining North Africa obligations. While the exploratory well commitment is supported by a US$45 million corporate guarantee, the potential cost of drilling the three wells could exceed US$100 million. No assurance can be provided that the Company will be successful in finding financing alternatives however the Company is looking at all options to meet its commitments under the EPSA.In January 2012, the Mariner Swap US$12.5 million payment was made to Joint Oil. 1 Management Comments Jack Schanck, Sonde’s President and CEO, said “The success of the Company’s ongoing operations are dependent upon several factors, including commodity prices, the Company’s ability to manage price volatility (in particular North American natural gas), increasing liquids production and related cash flows, controlling costs, availability of experienced service industry personnel and equipment, the ability to attract equity investment and managing political and government risk, particularly with respect to its interests in North Africa. We are drilling five additional oil wells at Michichi and planning our inaugural well in the Montney.We will cautiously use part of existing cash and draw upon our credit facility until the results of our North Africa financing alternatives on the three exploratory well obligation in the Joint Oil Block are understood.We potentially will incur the costs of the initial exploratory well in the Joint Oil Block prior to realizing the results of our North Africa financing alternative.The cost of that well will exhaust a large portion of our existing cash balance.” Business Overview and Future Strategy Sonde currently has $48 million in cash, no debt and reduced its committed credit line to $30 million from $40 million. The credit line cannot be used outside of Western Canada. Sonde continues to focus on suspended liquid rich wells. In the first three months of the year, Sonde performed 18 (16.0 net) workovers. We continue to focus on liquids rich opportunities and have maintained our production at 70% natural gas. Sonde anticipates that 2012 Western Canada capital expenditures will approximate $33 million with near-term focus on the Michichi area drilling and recompletions throughout the portfolio.Longer-term prospects are the Montney play, with land acquisitions to support that play and the emerging Duvernay oil play and infrastructure to support the Manville“I” pool waterflood at Drumheller. Sonde is focused on preserving its financial flexibility while awaiting the outcome of its financial alternatives in North Africa and sustaining its current cash flow and continuing to focus on liquids production. Sonde filed its first quarter unaudited financial statements, Management Discussion and Analysis with SEDAR and with the Securities and Exchange Commission on May 15, 2012. 2 First Quarter Financial and Operational Review ($ thousands except per share and production amounts) % % Q1 Q4 Change Q1 Change Financial Petroleum & natural gas sales(1) ) ) Net income (loss) ) ) Net income (loss) per share – basic and diluted ) ) Funds from (used for) operations (2) ) Funds from (used for) operations per share – basic and diluted(2) ) Capital expenditures ) ) Working capital surplus (deficit) ) Average shares outstanding Production Natural gas (mcf/d) (5
